Citation Nr: 0917300	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
internal derangement, bilateral knees.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This decision found that new 
and material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for a 
back disorder.  

In August 2006, jurisdiction over the Veteran's claims file 
was transferred to the RO in Roanoke, Virginia.

In March 2008, the RO issued a rating decision which denied 
service connection for degenerative disc disease of the 
lumbar spine.  In doing so, the RO adjudicated this issue as 
a new claim.  In April 2008, the Veteran timely filed a 
timely notice of disagreement with this decision.  
Thereafter, in a December 2008 supplemental statement of the 
case the RO appears to have reconsidered its position on this 
issue, and treated this matter as part of the Veteran's 
previously adjudicated back disorder claim, which was denied 
by the Board's June 1991 decision.  While the Board agrees 
with this conclusion, it also points out that its decision 
below reopens the Veteran's claim seeking service connection 
for a back disorder.  Therefore, no prejudice will occur to 
the Veteran as the RO will readjudicate the issue of service 
connection for a back disorder on a de novo basis following 
appropriate development.

The RO's March 2008 rating decision also found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
internal derangement, bilateral knees.  The Veteran 
subsequently perfected an appeal of this decision.

As indicated below, the Board has reopened the Veteran's 
claim seeking entitlement to service connection for a back 
disorder.  This reopened claim is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In December 1987, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for internal derangement, bilateral knees.  
Although provided notice of this decision in January 1988, 
the Veteran did not perfect an appeal thereof.
 
2.  In February 2004, the RO denied the Veteran's claim to 
reopen the issue of entitlement to service connection for 
internal derangement, bilateral knees.  Although provided 
notice of this decision that same month, the Veteran did not 
perfect an appeal thereof.

3.  Evidence associated with the claims file since the 
unappealed February 2004 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for entitlement to service connection for internal 
derangement, bilateral knees.  

4.  In June 1991, the Board denied the Veteran's claim of 
entitlement to service connection for a back disorder.  

5.  Evidence received since the Board's June 1991 decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for internal derangement, bilateral knees, 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence has been submitted since the 
Board's June 1991 decision, and the Veteran's claim for 
service connection for back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the Veteran in 
March 2005 and October 2007 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the Veteran's specific claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

With respect to the Dingess requirements, the RO's March 2006 
and October 2007 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  Even so, the RO has obtained medical 
opinions concerning the issues on appeal.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In reaching its decision herein, the Board notes that the RO, 
despite reasonable attempts, was unable to obtain records 
relating to the Veteran's alleged disability claim before the 
Social Security Administration (SSA).  Specifically, a 
response from SSA, dated in September 2008, noted that they 
were unable to locate the Veteran's records.  A memorandum 
concluding with a formal finding as to the unavailability of 
the SSA records was added to the Veteran's claims folder that 
same month, and the Veteran was properly notified of VA's 
inability to obtain these records by a September 2008 RO 
letter, as well as a September 2008 supplemental statement of 
the case.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

I.  New and Material Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection for certain chronic 
diseases, including arthritis, will be presumed if they are 
manifest to a compensable degree 


within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. 


§ 3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

Initially, the Board notes that the Veteran in March 2007 
submitted a copy of his report of separation, DD 214, 
pertaining to his active duty service in the Marines Corps 
from October 1979 to November 1983.  While it appears that 
this is the first time this specific record has been 
associated with the Veteran's claims file, the Board 
concludes that this record is not relevant to the issues 
being adjudicated herein.  When these claims were originally 
adjudicated by the RO in December 1987 (knees) and September 
1990 (back), an abstract of service and medical history was 
within the Veteran's claims file and noted that his active 
duty service began in October 1979 and continued through 
April 1987.  Moreover, the record also included the Veteran's 
service treatment records dating back to pre-enlistment 
examination in July 1979.  Thus, the Board does not find the 
newly submitted report of separation to be relevant to the 
Veteran's claims herein. 38 C.F.R. § 3.156(c) (2008).

i.  Internal Derangement, Bilateral Knees

The RO denied the Veteran's initial claim seeking service 
connection for internal derangement, bilateral knees, in an 
unappealed December 1987 rating decision.  Specifically, the 
RO's decision found no evidence relating the Veteran's 
internal derangement, bilateral knees, to his military 
service.  Although provided notice of this decision the 
following month, the Veteran did not perfect an appeal 
thereof, and it is final. 
 
In March 2003, the Veteran filed a claim to reopen the issue 
of entitlement to service connection for internal 
derangement, bilateral knees.  In February 2004, the RO 
issued a rating decision that denied the Veteran's claim.  
Notice of the RO's February 2004 rating decision was sent to 
the Veteran that same month.  He did not file a timely notice 
of disagreement with this decision.  See 38 C.F.R. § 20.201 


(2008) ("Notice of Disagreement must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.").  
Accordingly, the February 2004 RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2008).  

Because the February 2004 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence in the claims folder at the time of the RO's 
February 2004 decision included the Veteran's service 
treatment records, post service VA and private treatment 
records, and statements made by the Veteran.  A review of his 
service medical records reveals complaints of right knee pain 
in May 1983.  Follow up inservice treatment for a right or 
left knee disorder was not indicated.  A January 1986 Medical 
Board report noted that the Veteran's knees exhibited a 
normal range of motion.  The report also noted that motor, 
sensory, and reflex examinations of the lower extremities 
were unremarkable, and it concluded with a diagnosis of 
bilateral tibial periostitis (shin splints).  A post service 
October 1987 VA examination noted a diagnosis of internal 
derangement, bilateral knees.  A September 2001 VA 
examination for bones noted the Veteran's complaints of right 
knee pain.  It also noted that "this knee examination was 
within normal limits."  An August 2003 private treatment 
report noted a diagnosis of bilateral patellofemoral pain.  

In support of his claim to reopen, the RO has received post 
service VA and private medical treatment records from 
February 2000 to February 2009, a December 2008 QTC 
examination report, a lay statement from the Veteran's co-
worker, and lay statements and testimony from the Veteran.  
While this evidence may be new, it is not material to the 
issue herein, and it does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for internal knee derangement, bilateral knees.  
38 C.F.R. § 3.156.  

While some of the newly received evidence noted the Veteran's 
ongoing complaints of and treatment for bilateral knee 
disorders, there is no competent evidence of record relating 
the Veteran's current bilateral knee disorders to his 
military service.  The December 2008 QTC examination report 
noted the Veteran's complaints of tightness and daily pain in 
his knees.  X-ray examination of the right and left knees 
revealed no evidence of fracture of other significant bone, 
joint or soft tissue abnormality.  Following a physical 
examination, the report concluded with a diagnosis of 
bilateral patellofemoral syndrome.  The examiner opined that 
the Veteran's current bilateral knee condition was not 
related to his military service or his service-connected 
bilateral tibial periostitis.  The VA examiner noted that 
despite his inservice complaints of right knee pain, there 
was no evidence of any chronic knee condition during military 
service that could be considered related to his current 
bilateral knee condition.  The VA examiner also noted that 
the September 1987 VA physical examination report, which 
diagnosed the Veteran with internal derangement, bilateral 
knees, was "the most inadequate exam in terms of depth, 
content, nomenclature, and clarity I have ever observed."

As noted above, the Veteran has provided statements and 
testimony in support of his claim noting that he had 
bilateral knee pain since his discharge from the service.  
These statements, however, are essentially cumulative of his 
prior allegations, and thus not new evidence.  Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, where, 
as here, resolution of an issue under consideration turns on 
a medical matter, an unsupported lay statement, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, the newly submitted statements herein are not material 
evidence since they do not raise a reasonable possibility of 
substantiating the claim.  

In short, no competent evidence has been submitted showing a 
link between the Veteran's current bilateral knee disorder 
and his military service.  As such, the evidence submitted is 
not material to the issue of service connection for internal 
derangement, bilateral knees, as these records do not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for internal derangement, bilateral 
knees.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for internal derangement, bilateral knees, since 
the February 2004 RO decision.  As new and material evidence 
to reopen a finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not applicable.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision 
remains final, and the appeal is denied.

ii.  Back Disorder

In June 1991, the Board denied the Veteran's initial claim 
seeking entitlement to service connection for a back 
disorder.  This decision is deemed a final decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

In February 2005, the Veteran filed to reopen his claim 
seeking service connection for neck and back disorders.  The 
underlying basis for the Board's June 1991 decision was that 
there was no evidence linking a current back disorder to the 
Veteran's military service.    

Evidence received since the Board's June 1991 decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.  In reaching this determination, the Board notes 
that the opinion statement received herein is presumed 
credible for the purposes of reopening a claim.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Comparing the evidence received since the Board's June 1991 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for back disorder.  Specifically, the newly 
submitted evidence includes a VA physician's February 2009 
opinion indicating that it was highly possible that the 
Veteran's current neck and back pain was related to the 
strenuous activities required of him during his military 
service.  In support of this opinion, the VA 


examiner noted the Veteran's history of back pain which began 
during his military service.  Id.

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for a back disorder must 
be reopened.  The reopening of this claim does not mean that 
service connection for a back disorder is granted.  Rather, 
the merits of the claim for service connection will have to 
be further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for internal 
derangement, bilateral knees, is not reopened, and the appeal 
is denied.

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, the claim is 
reopened, and to this extent only, the appeal is granted.


REMAND

After reviewing the Veteran's claims file, the Board finds 
that an additional VA examination is necessary to determine 
the etiology of the Veteran's current back disorder.  

The report of the June 2008 QTC examination found no 
diagnosis of a lumbar spine disorder "because there is no 
pathology to render a diagnosis."  The Board notes, however, 
that this conclusion conflicts with other evidence of record.  
An April 2005 magnetic resonance imaging scan (MRI) of the 
lumbar spine concluded with an impression of mild to moderate 
symmetric bulge at L4-L5 with slight decreased disc 
hydration.  A September 2006 MRI of the lumbar spine 
concluded with an 


impression of degenerative disc disease at the L4-L5 level 
with mild diffuse disc space protrusion.  Finally, the 
Veteran recently submitted the report of a January 2009 MRI 
examination of the lumbar spine, along with a waiver of RO 
consideration of this evidence, which noted findings of a 
very tiny right paracentral disc protrusion L4-L5.

The Board also finds the June 2008 QTC examination and the VA 
physician's February 2009 opinion letter are based upon 
incomplete reviews of the evidence of record.  Specifically, 
the February 2009 opinion letter does not reflect any records 
having been reviewed in the formation of the opinion therein.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  Moreover, 
while the June 2008 QTC examiner listed some records that had 
been reviewed, a review of the claims folder reveals 
additional pertinent records which were apparently not 
considered, including the above-reference MRI examinations.    

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for a back 
disorder since his discharge from the 
service in April 1987.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the 


claim.  The Veteran must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any back disorder found.  If 
any back disorder (cervical, thoracic, 
and/or lumbar) is found, after a thorough 
review of the Veteran's claims file, 
including his available inservice and 
post service medical records, the 
examining physician must express an 
opinion as to whether the Veteran's 
current back disorder is related to his 
military service or any incident therein, 
to include the injury to his low back 
documented in his service medical records 
(August 1984).  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
Veteran's claim for service connection 
for a back disorder on a de novo basis.  
If the claim remains denied, the RO must 
provide the Veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


